Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 25



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                            CASE NO.:

    KAREN J. MELENDEZ,

            Plaintiff,

    v.

    RESIDENCES AT 107 AVE., INC.

          Defendant,
    ______________________________/

                                           COMPLAINT

            The Plaintiff KAREN J. MELENDEZ, by and through undersigned counsel, hereby

    sues Defendant RESIDENCES AT 107 AVE., INC., on the grounds set forth herein.

                                          INTRODUCTION

    1. This is an action by Plaintiff KAREN J. MELENDEZ, under Title VII of the Civil

         Rights Act of 1964, 42 U.S.C.A. §§ 2000e et seq. the Pregnancy Discrimination Act

         amendment, 42 U.S.C.A. § 2000e(k); and the Florida Civil Rights Act of 1992 (FCRA),

         Florida Statute Section 760, to redress the injury done to Plaintiff by the Defendant

         based on her Sex and Pregnancy.

    2. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

         attorney’s fees, and costs.

                                       JURISDICTION AND VENUE

    3. This action is authorized and instituted pursuant to Title VII of the Civil Rights Act of

         1964, 42 U.S.C.A. §§ 2000e et seq. and the Pregnancy Discrimination Act amendment,
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 25



       42 U.S.C.A. § 2000e(k) (PDA); and under the Florida Civil Rights Act of 1992

       (FCRA), Florida Statute Section 760.

    4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

       §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

       Plaintiff’s state law claims because they arise out of the same nucleus of operative facts

       as the federal Case, and pursuant to and §1343.

    5. The venue of this action is properly placed in the Southern District of Florida, Miami

       Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter

       alleged to be unlawful, were committed in Miami-Dade County, within the jurisdiction

       of this Honorable Court.

                                               PARTIES

    6. Plaintiff KAREN J. MELENDEZ is a resident of Miami-Dade County, who was

       employed by Defendant RESIDENCES AT 107 AVE., INC. Plaintiff is a member of

       certain protected classes of persons.

    7. Corporate Defendant RESIDENCES AT 107 AVE., INC. (hereinafter RESIDENCES

       AT 107 AVE., or Defendant), is a Florida corporation conducting business in Miami-

       Dade County, Florida, and within the jurisdiction of this Honorable Court.

    8. During all relevant times Defendant RESIDENCES AT 107 AVE. has continuously

       been an employer engaged in an industry affecting commerce, within the meaning of

       Section 701(b), (g), and (h) of Title VII, 42 U.S.C. §§ 2000e (b), (g), and (h).

    9. At all relevant times Defendant RESIDENCES AT 107 AVE. has continuously

       employed 15 or more persons.




                                           Page 2 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 25



                                PROCEDURAL REQUIREMENTS

    10. All conditions precedent for this action has been fulfilled. On or about September 20,

       2018, Plaintiff KAREN J. MELENDEZ dual-filed her Charge of Discrimination with

       the EEOC, and with the Florida Commission on Human Relations within 300 days of

       the alleged violation. To date, over six (6) months have passed since the filing of the

       complaints.    On or about September 02, 2020, the U.S. Equal Employment

       Opportunity Commission, issued to Plaintiff a “Dismissal and Notice of Rights” with

       respect to such charge of discrimination.

    11. The mentioned document was received by the Plaintiff on or about September 09,

       2020. Consequently, the present Complaint is being filed within 90 days from the

       Plaintiff’s receipt of the “Dismissal and Notice of Rights” See composite Exhibit “A.”

                                     STATEMENT OF FACTS

    12. Plaintiff KAREN J. MELENDEZ is a 42 years old female, member of a protected

       class under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e et seq. and

       the Pregnancy Discrimination Act amendment, 42 U.S.C.A. § 2000e(k) (PDA); and

       under the Florida Civil Rights Act of 1992 (FCRA), Florida Statute Section 760,

       because of her Sex, Pregnancy, and because of her participation in protected activities

       within the meaning of Federal and State law.

    13. Defendant RESIDENCES AT 107 AVE. is a real estate and property management

       company that owns and manages multiple residential apartment buildings for rent. The

       Plaintiff worked at Tree Top Apts, located at 8520, SW 107 Avenue.




                                          Page 3 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 25



    14. Defendant RESIDENCES AT 107 AVE. employed Plaintiff KAREN J. MELENDEZ

       from approximately February 10, 2017, to June 09, 2018, or 1 year plus 4 months (69

       weeks).

    15. The Plaintiff was hired as a full-time administrative clerk. Plaintiff duties consisted of

       collecting rent payments, handling leasings, and renewals, answering telephones, and

       general property management office work.

    16. Plaintiff was paid at the wage-rate of $9.00 an hour.

    17. Throughout her employment with the Defendant, the Plaintiff performed her duties in

       an exemplary fashion. The Plaintiff possessed all the required skills, training, and

       qualifications for the job in question, and performed her duties without significant issue

       or controversy.

    18. However, everything changed for Plaintiff around January 2018, when Plaintiff

       informed her manager Maria Yanez that she was 12 weeks pregnant.

    19. Since that moment Defendant began to discriminate against Plaintiff because of her

       pregnancy.

    20. Manager Maria Yanez changed her friendly treatment towards Plaintiff and gave her a

       cold attitude. The manager began to distance herself from the Plaintiff, especially when

       Plaintiff had to attend regular medical appointments, even though, Plaintiff tried to use

       her days off for prenatal care checkups.

    21. On or about March 2018, manager Maria Yanez informed Plaintiff that the owner of

       the company, Mrs. Belinda Meruelo did not want any women with babies working for

       the company because babies always get sick and that Mrs. Belinda Meruelo thought

       that she would begin missing too many days of work.



                                            Page 4 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 25



    22. Plaintiff continued working, but she felt unwelcome and isolated. Plaintiff knew

       immediately that the reason for this hostile treatment was her pregnancy.

    23. Manager Maria Yanez reminded Plaintiff several times that Mrs. Belinda Meruelo

       exhibited prejudice against women, maternity, and childbearing issues, and that Mrs.

       Belinda Meruelo would not allow Plaintiff to return to work after having a baby.

    24. On or about May 01, 2018, Plaintiff was able to request, her maternity leave tentatively

       from June 19, 2018, to September 10, 2018, but she did not receive any answer or

       approval.

    25. The Plaintiff needed her job, and she planned to work until a date very close to her

       delivery date. Thus, the Plaintiff had to endure the discriminatory treatment applied to

       her by her superiors, persons with the power to hire and fire, as a condition for

       continued employment.

    26. The Plaintiff did her best to keep her employment while being pregnant and expected

       Defendant to respect her right to return to work after her maternity leave, exactly as

       Defendant allowed to at least 3 co-workers, who kept their employment after a

       temporary disability.

    27. The repeated threats of firing due to her pregnancy and intent to take maternity leave

       constituted harassment based on being a pregnant female. The unlawful conduct of

       Defendant created for Plaintiff a hostile working environment that deteriorated the

       Plaintiff’s working conditions and caused her great mental distress, anguish, and

       embarrassment. Plaintiff did not know what to do.

    28. On or about May 04, Plaintiff called the 1-800 hotline of Engage PEO, who is the

       payroll and Human Resources provider of Defendant. Plaintiff complained about



                                           Page 5 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 25



       Pregnancy Discrimination and told them she felt that she was going to get fired because

       of her pregnancy and that she was told many times she would not be allowed to return

       to work after her maternity leave. Plaintiff requested to keep her complaint confidential

       because she would be retaliated against if Defendant found out that she was

       complaining about Pregnancy Discrimination. Engage PEO recorded the conversation

       and promised Plaintiff to keep it anonymous.

    29. This complaint constituted protected activity under Title VII, and The Pregnancy

       Discrimination Act (PDA), and the FCRA, Chapter 760.

    30. The next day, Engage PEO called manager Maria Yanez and informed her about the

       Plaintiff’s Pregnancy Discrimination complaint.

    31. At the same time, within the scope of her functions, Plaintiff discovered some e-mails

       regarding her. It was a conversation between manager Maria Yanez and a relative of

       Mrs. Belinda Meruelo, they were trying to find an excuse to fire Plaintiff.

    32. During the following weeks, Plaintiff’s working conditions deteriorated even more.

       Plaintiff was subjected to work scrutiny and surveillance, and her work was audited

       looking for any good reason to fire her.

    33. The undue stress caused Plaintiff to feel sick, but she continued her work. Nevertheless,

       the Plaintiff went into labor earlier. The Plaintiff went to work the last time on Saturday,

       June 09, 2018, she was admitted to the hospital on Sunday, June 10, 2018, and the next

       day, she underwent an emergency C-section to deliver her baby. It was a happy event

       for the Plaintiff, she and the baby were healthy, everything was normal, and she did not

       anticipate any childbirth complications.




                                            Page 6 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 25



    34. Plaintiff notified Defendant about her child’s birth the same day, on Monday, June 11,

       2018.

    35. On July 11, 2018, the Plaintiff got a Verification of Employment/Loss of Income from

       Defendant, and Plaintiff felt happy because the papers stated that she had a job and that

       she was on temporary leave. Plaintiff thought for the first time, that she had a

       confirmation that her maternity leave had been approved and that her employment was

       waiting for her.

    36. On or about August 30, 2018 manager Maria Yanez texted Plaintiff to remind her that

       her maternity leave was over on September 10, 2018. Plaintiff answered that she was

       ready to begin on that date or earlier, if necessary.

    37. On September 07, 2018, manager Maria Yanez informed Plaintiff that before she goes

       back to work, the owner Mrs. Belinda Meruelo wanted to meet her on September 17,

       2018, at 11:30 AM.

    38. On September 17, 2018, as required by the Defendant, Plaintiff met with Mrs. Belinda

       Meruelo, who informed the Plaintiff that her position had already been filled by

       someone else and that she was fired.

    39. The Plaintiff was in shock, and in complete disbelief as to how she was being treated

       due to her pregnancy and childbirth and left the place crying.

    40. On or about September 17, 2018, the Plaintiff was terminated due to her past pregnancy

       and childbirth, and in retaliation for using her protected maternity leave rights and her

       complaint about Pregnancy Discrimination.

    41. At the time of termination from employment, the Plaintiff did perform and excel at




                                            Page 7 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 8 of 25



       the performance of the essential functions assigned to her by Defendant and the sole

       apparent reason for the termination of Plaintiff’s employment was Plaintiff’s pregnancy

       and related maternity leave, as Plaintiff was entitled to do under Federal and State Law.

    42. Therefore, On or about September 17, 2018, Plaintiff KAREN J. MELENDEZ was

       terminated, and the Defendant’s termination of Plaintiff was directly and proximately

       caused by Defendant’s unjustified discrimination and harassment against Plaintiff

       because of her pregnancy and childbirth, for using her protected maternity leave rights,

       and in retaliation for her complaint about Pregnancy Discrimination. The Defendant’s

       actions were in violation of both, Federal and State Laws.

    43. Because of the actions of the Defendant, Plaintiff has been damaged. In that, the

       Plaintiff has suffered serious economic losses, lost wages, and has she suffered mental

       pain and emotional distress.

    44. The Plaintiff has suffered and will continue to suffer both irreparable injury and

       compensable damages because of the Defendant’s discriminatory practices, unless and

       until this Court grants relief.

    45. The actions of the Defendant RESIDENCES AT 107 AVE., and or its agents were

       willful, wanton, intentional, and with malice or reckless indifference to the Plaintiff’s

       statutorily protected rights thus, entitling Plaintiff to damages in the form of

       compensatory and punitive damages pursuant to federal law, to punish the Defendant

       for its actions and to deter it, and others, from such actions in the future.

    46. Defendant RESIDENCES AT 107 AVE. is subjected to vicarious liability for the

       actions of its agents because it failed to take adequate remedial measures to halt the

       discrimination, harassment, and retaliation to which the Plaintiff was subjected to



                                            Page 8 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 9 of 25



       despite Defendant’s knowledge that such discrimination, harassment, and retaliation

       was occurring.

    47. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

       action and is obligated to pay reasonable attorneys’ fees and costs.

                                     COUNT I:
         TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.A. §§ 2000E ET
          SEQ. AND THE PREGNANCY DISCRIMINATION ACT AMENDMENT,
                               42 U.S.C.A. § 2000E(K)

    48. Plaintiff KAREN J. MELENDEZ re-adopts every factual allegation as stated in

       paragraphs 1-47 above as if set out in full herein.

    49. The Discrimination, Harassment, and discharge of the Plaintiff by Defendant were

       caused by Plaintiff’s pregnancy.

    50. The Defendant's decision to discriminate and to take adverse actions against Plaintiff

       was because of Plaintiff's physical condition of being pregnant.

    51. At all relevant times, including the time of termination, the Defendant was aware that

       Plaintiff was pregnant.

    52. At the time of termination from employment, the Plaintiff did perform and excel at

       the performance of the essential functions assigned to her by the Defendant.

    53. The Plaintiff was well qualified for the position apart from her pregnancy.

    54. The Plaintiff was discriminated, harassed, and then discharged by her superiors because

       she was pregnant and because she intended to take maternity leave.

    55. The fact that Plaintiff was pregnant was the motivating factor in the selection of

       Plaintiff for discharge, as the Defendant was looking to staff its positions with someone

       without pregnancy hindering work performance.




                                            Page 9 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 10 of 25



     56. The Defendant is a sophisticated employer who has actual knowledge of the

        requirements of the Pregnancy Discrimination Act (PDA).

     57. The failure of the Defendant to adhere to the mandates of the PDA was willful and its

        violations of the provisions of the PDA were willful.

     58. Defendant, through its practices and policies as an employer, willfully, and with

        malicious or reckless disregard of Plaintiff's federally protected rights, discriminated

        against Plaintiff on account of her pregnancy in violation of The Pregnancy

        Discrimination Act, with respect to its decision to discharge Plaintiff from employment.

     59. The Plaintiff’s termination from employment by Defendant was directly and

        proximately caused by the Defendant's unjustified discrimination against Plaintiff

        because she was pregnant in violation of the PDA.

     60. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff

        suffered serious economic losses, as well as mental pain and suffering.

     61. Any alleged nondiscriminatory reason for termination of Plaintiff asserted by

        Defendant is a mere pretext for the actual reason for termination, Plaintiff’s pregnancy.

     62. The Defendant's actions were malicious and were recklessly indifferent to the Plaintiff's

        rights protecting a person from discrimination due to their sex and pregnancy.

     63. Discrimination based on pregnancy also constitutes unlawful sex discrimination.

     64. Defendant RESIDENCES AT 107 AVE. is subjected to vicarious liability for the

        actions of its agents because it failed to take adequate remedial measures to halt the

        discrimination, harassment, and retaliation to which the Plaintiff was subjected to

        despite Defendant’s knowledge that such discrimination, harassment, and retaliation

        was occurring.



                                            Page 10 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 11 of 25



     65. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay reasonable attorneys’ fees and costs.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff KAREN J. MELENDEZ respectfully requests that this court

        order the following:

     A. Grant a permanent injunction enjoining Defendant RESIDENCES AT 107 AVE., its

        officers, successors, assigns, and all persons in active concert or participation with it,

        from engaging in any employment practice which discriminates based on Pregnancy.

     B. Reinstate Plaintiff to the same position she held before the retaliatory personnel action,

        or to an equivalent position.

     C. Reinstate full fringe benefits and seniority rights to Plaintiff.

     D. Order Defendant RESIDENCES AT 107 AVE. to make Plaintiff KAREN J.

        MELENDEZ whole, by compensating Plaintiff for lost wages, benefits, including front

        pay, back pay with prejudgment interest, and other remuneration for mental pain,

        anguish, pain and humiliation resulting from the employment discrimination suffered.

     E. Award a money judgment representing prejudgment interest.

     F. Award any other compensation allowed by law including punitive damages,

     G. Award attorney’s fees and costs.

                                        JURY TRIAL DEMAND
        Plaintiff KAREN J. MELENDEZ demands a trial by jury on all issues triable as of right

        by a jury.

                                       COUNT II:
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42
           U.S.C.A. §§ 2000E ET SEQ. AND THE PREGNANCY DISCRIMINATION
                    ACT AMENDMENT, 42 U.S. § 2000e-2: RETALIATION


                                             Page 11 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 12 of 25



     66. Plaintiff KAREN J. MELENDEZ re-adopts every factual allegation as stated in

        paragraphs 1-47 above as if set out in full herein.

     67. Plaintiff is a member of a protected class under Title VII of The Civil Rights Act of

        1964, 42 U.S.C.A. ET SEQ., and The Pregnancy Discrimination Act Amendment, 42

        U.S.C.A. § 2000e(k) because of her Sex and Pregnancy, and because of her

        participation in protected activities within the meaning of the Civil Rights Act of 1964

        [42 U.S.C. 2000 e-2].

     68. Defendant RESIDENCES AT 107 AVE. employed Plaintiff KAREN J. MELENDEZ

        from approximately February 10, 2017, to June 09, 2018, or 1 year plus 4 months (69

        weeks).

     69. At all times material hereto, the Employer/Defendant RESIDENCES AT 107 AVE.

        failed to comply with the Pregnancy Discrimination Act (PDA), and the Civil Rights

        Act of 1964 [42 U.S.C. 2000 e-2 (a)], Section 704(a), which makes it unlawful for an

        employer to retaliate against an individual “because he has opposed any practice made

        an unlawful employment practice by this subchapter, or because he has made a charge,

        testified, assisted, or participated in any manner in an investigation, proceeding, or

        hearing under this subchapter.” 42 U.S.C. § 2000e-3(a) (emphasis added).

     70. On or about January 2018, Plaintiff informed her manager Maria Yanez that she was

        12 weeks pregnant.

     71. After Plaintiff announced her pregnancy, manager Maria Yanez told Plaintiff

        repeatedly that the owner of the business Mrs. Belinda Meruelo did not like women

        with babies.




                                           Page 12 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 13 of 25



     72. The Plaintiff was harassed with threats of termination if she took 3 months of maternity

        leave.

     73. This repeated harassing and unlawful conduct of Defendant created for Plaintiff a

        hostile working environment that deteriorated the Plaintiff’s working conditions and

        caused her great mental distress and embarrassment.

     74. On or about May 01, 2018, Plaintiff was able to request, her maternity leave from June

        19, 2018, to September 10, 2018, but she did not receive any answer or approval.

     75. On or about May 04, 2018, Plaintiff called the 1-800 hotline of Engage PEO, who is

        the payroll and Human Resources provider of Defendant. Plaintiff complained about

        Pregnancy Discrimination and told them that she felt that she was going to get fired

        because she was pregnant, and she would not be allowed to return to work after her

        maternity leave.

     76. This complaint constituted protected activity under Title VII, and The Pregnancy

        Discrimination Act (PDA).

     77. The next day, Engage PEO called manager Maria Yanez and informed her about the

        Plaintiff’s Pregnancy Discrimination complaint.

     78. During the following weeks, Plaintiff’s working conditions deteriorated even more. In

        retaliation to her Discrimination complaint, Plaintiff was subjected to work scrutiny

        and surveillance, and her work was audited looking for excuses to fire her.

     79. The undue stress caused Plaintiff to feel sick, but she continued her work. Nevertheless,

        the Plaintiff went into labor earlier. The Plaintiff went to work the last time on Saturday,

        June 09, 2018, she had her baby on June 11, 2018.




                                            Page 13 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 14 of 25



     80. Plaintiff notified the Defendant about the childbirth and initiated her maternity leave

        period.

     81. On September 07, 2018, manager Maria Yanez informed Plaintiff that before she goes

        back to her position, the owner Mrs. Belinda Meruelo wanted to meet her on September

        17, 2018, at 11:30 AM.

     82. Plaintiff met with Mrs. Belinda Meruelo, who informed the Plaintiff that her position

        had already been filled by someone else and that she was fired.

     83. The Plaintiff was ready to return to work after her protected maternity leave when

        Defendant fired her. The Plaintiff was unable to enjoy the benefits of her protected

        rights under Federal and State law.

     84. On or about September 17, 2018 Plaintiff was terminated due to her past pregnancy

        and childbirth, for using her protected maternity leave rights, and in retaliation for her

        complaint about Pregnancy Discrimination.

     85. At the time of termination from employment, the Plaintiff did perform and excel at

        the performance of the essential functions assigned to her by Defendant and the sole

        apparent reason for the termination of Plaintiff’s employment was Plaintiff’s pregnancy

        and related maternity leave, as Plaintiff was entitled to do under Federal Law.

     86. There was no reason other than Pregnancy Discrimination and retaliation to terminate

        Plaintiff.

     87. Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

        Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

        Pregnancy, and associated maternity leave.




                                           Page 14 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 15 of 25



     88. Defendant RESIDENCES AT 107 AVE. is a sophisticated employer who has actual

        knowledge of the requirements of The Pregnancy Discrimination Act (PDA), and Title

        VII of the Civil Rights Act of 1964, as amended, and specifically of Section 704(a) of

        the Act, which specifically makes it unlawful to retaliate against employees who

        oppose or participate in statutorily protected activity.

     89. Defendant RESIDENCES AT 107 AVE. through its practices and policies as an

        employer, willfully, and with malicious or reckless disregard of Plaintiff’s federally

        protected rights, retaliated against Plaintiff KAREN J. MELENDEZ on account of

        Plaintiff’s pregnancy and maternity leave.

     90. Retaliation based on having engaged in a protected activity constitutes unlawful

        retaliation within the meaning of Title VII and the PDA.

     91. Defendant RESIDENCES AT 107 AVE. is subjected to vicarious liability for the

        actions of its agents because it failed to take adequate remedial measures to halt the

        discrimination, harassment, and retaliation to which Plaintiff was subjected to, despite

        Defendant’s knowledge that such discrimination, harassment, and retaliation was

        occurring.

     92. As a result of the Retaliation, Plaintiff KAREN J. MELENDEZ has incurred substantial

        monetary losses and has suffered emotional distress, embarrassment, and humiliation.

     93. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay reasonable attorneys’ fees and costs.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff KAREN J. MELENDEZ respectfully requests that this court

     order the following:



                                             Page 15 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 16 of 25



     A. Grant a permanent injunction enjoining Defendant RESIDENCES AT 107 AVE., its

        officers, successors, assigns, and all persons in active concert or participation with it,

        from engaging in any employment practice which constitutes unlawful retaliation for

        having engaged in protected activity, and;

     B. Reinstate Plaintiff KAREN J. MELENDEZ to the same position she held before the

        retaliatory personnel action, or to an equivalent position;

     C. Reinstate full fringe benefits and seniority rights to Plaintiff;

     D. Order Defendant RESIDENCES AT 107 AVE. to make Plaintiff whole, by

        compensating Plaintiff for lost wages, benefits, including front pay, back pay with

        prejudgment interest, and other remuneration for mental pain, anguish, pain and

        humiliation due to the discrimination of Plaintiff and due to the retaliatory discharge;

     E. For a money judgment representing prejudgment interest;

     F. Award any other compensation allowed by law including compensatory damages,

        punitive damages, and attorneys’ fees and costs.

                                        JURY TRIAL DEMAND
        Plaintiff KAREN J. MELENDEZ demands a trial by jury on all issues triable as of right
     by a jury.


                                  COUNT III:
          VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER
                      760: DISCRIMINATION BASED ON SEX

     94. Plaintiff KAREN J. MELENDEZ re-adopts every factual allegation as stated in

        paragraphs 1-47 and above as if set out in full herein.




                                             Page 16 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 17 of 25



     95. At all times material hereto, the Employer/Defendant RESIDENCES AT 107 AVE.

        failed to comply with the Florida Civil Rights Act of 1992 [Florida Statutes Section

        760.10] which states,

         “It is an unlawful employment practice for an employer: To discharge or to fail or
        refuse to hire any individual, or otherwise to discriminate against any individual with
        respect to compensation, terms, conditions, or privileges of employment, because of
        such individual's race, color, religion, sex, national origin, age, handicap, or marital
        status”

     96. The discrimination of Plaintiff KAREN J. MELENDEZ by Defendant RESIDENCES

        AT 107 AVE. was caused by the Defendant being aware of Plaintiff’s Sex and Sex-

        related Pregnancy.

     97. The Defendant’s decision to discriminate against Plaintiff was because of Plaintiff’s

        Sex and Sex-related Pregnancy.

     98. At all relevant times, including the time of discrimination, Defendant RESIDENCES

        AT 107 AVE. was aware that Plaintiff KAREN J. MELENDEZ belonged to a protected

        group.

     99. At the time of the unlawful discrimination, the Plaintiff did perform and excel at the

        performance of the essential functions assigned to her by the Defendant.

     100.   The Plaintiff was qualified for the position apart from her apparent Sex and related

        Pregnancy.

     101.   The Plaintiff was discriminated against by Defendant RESIDENCES AT 107 AVE.

        because the Plaintiff was a pregnant female.

     102.   The Defendant is a sophisticated employer who has actual knowledge of the

        requirements of the Florida Civil Rights Act, Chapter 760.




                                           Page 17 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 18 of 25



     103.   The failure of Defendant RESIDENCES AT 107 AVE. to adhere to the mandates

        of the Act was willful and its violations of the provisions of the Act were willful.

     104.   Defendant RESIDENCES AT 107 AVE., through its practices and policies as an

        employer, willfully, and with malicious or reckless disregard of Plaintiff’s State

        protected rights, discriminated against Plaintiff on account of her Sex, in violation of

        the Act with respect to its decision to treat Plaintiff different from other employees.

     105.   Plaintiff KAREN J. MELENDEZ was discriminated, harassed, and discharged by

        the Defendant RESIDENCES AT 107 AVE., and Plaintiff’s termination from

        employment was directly and proximately caused by the Defendant’s unjustified

        discrimination against Plaintiff because of Plaintiff’s Sex and related pregnancy.

     106.   As a direct and proximate result of the Defendant’s intentional conduct, the Plaintiff

        suffered serious economic losses as well as mental anguish, humiliation, pain, and

        suffering.

     107.   Any alleged nondiscriminatory reason for the termination of the Plaintiff’s

        employment asserted by Defendant RESIDENCES AT 107 AVE., is a mere pretext for

        the actual reasons for the termination from employment, Plaintiff’s Sex and Sex-related

        pregnancy.

     108.   The Defendant’s actions were malicious and were recklessly indifferent to the

        Plaintiff’s rights protecting a person from discrimination due to their Sex.

        Discrimination based on Sex constitutes unlawful discrimination in violation of the

        Florida Civil Rights Act, Chapter 760.

     109.   Plaintiff has retained the law offices of the undersigned attorney to represent her in

        this action and is obligated to pay reasonable attorneys’ fees and costs.



                                           Page 18 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 19 of 25



                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff KAREN J. MELENDEZ respectfully requests that this court

        order the following:

     A. Grant a permanent injunction enjoining Defendant RESIDENCES AT 107 AVE. its

        officers, successors, assigns, and all persons in active concert or participation with it,

        from engaging in any employment practice which discriminates based on Sex;

     B. Reinstate Plaintiff to the same position held before the retaliatory personnel action, or

        to an equivalent position;

     C. Reinstate full fringe benefits and seniority rights to Plaintiff;

     D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

        benefits, including front pay, back pay with prejudgment interest, and other

        remuneration for mental pain, anguish, pain, and humiliation;

     E. For a money judgment representing prejudgment interest;

     F. Award any other compensation allowed by law including punitive damages, attorney’s

        fees (448.104), and further demands a trial by jury on all issues so triable.

                                        JURY TRIAL DEMAND

        Plaintiff KAREN J. MELENDEZ demands a trial by jury on all issues triable as of right

     by a jury.

                                      COUNT IV:
                       VIOLATION OF FLORIDA CIVIL RIGHTS ACT,
                     CHAPTER 760, FLORIDA STATUTES; RETALIATION

     110.   Plaintiff KAREN J. MELENDEZ re-adopts every factual allegation as stated in

        paragraphs 1-47 and 94-111 of this Complaint as if set out in full herein.




                                             Page 19 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 20 of 25



     111.   This is an action against Defendant RESIDENCES AT 107 AVE. for unlawful

        retaliation under the Florida Civil Rights Act, Chapter 760, Fla. Stat., (FCRA).

     112.   The FCRA contains an anti-retaliation provision, forbidding employers from

        retaliating, or from taking adverse personnel action against, those employees who

        exercise their lawful and protected rights under the Act.

     113.   The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as follows:

        “It is an unlawful employment practice for an employer, an employment agency, a

        joint labor-management committee, or a labor organization to discriminate against

        any person because that person has opposed any practice which is an unlawful

        employment practice under this section, or because that person has made a charge,

        testified, assisted, or participated in any manner in an investigation, proceeding, or

        hearing under this section”.

     114.   Plaintiff KAREN J. MELENDEZ is a member of a protected class under Title VII

        and the Florida Civil Rights Act because of her Sex, and because of her participation

        in protected activities within the meaning of the Florida Civil Rights Act.

     115.   Defendant RESIDENCES AT 107 AVE. employed Plaintiff KAREN J.

        MELENDEZ from approximately February 10, 2017, to June 09, 2018, or 1 year plus

        4 months (69 weeks).

     116.   On or about January 2018, Plaintiff informed her manager Maria Yanez that she

        was 12 weeks pregnant.

     117.   After Plaintiff announced her pregnancy, manager Maria Yanez told Plaintiff

        repeatedly that the owner of the business Mrs. Belinda Meruelo did not like women

        with babies.



                                           Page 20 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 21 of 25



     118.   The Plaintiff was harassed with threats of termination because she was pregnant.

        Plaintiff was told repeatedly that she would not be able to return to work after her

        maternity leave.

     119.   This repeated harassing and unlawful conduct of Defendant created for Plaintiff a

        hostile working environment that caused her great mental distress and embarrassment.

     120.   On or about May 01, 2018, Plaintiff was able to request, her maternity leave

        tentatively from June 19, 2018, to September 10, 2018, but she did not receive approval

        or any answer.

     121.   On or about May 04, 2018, Plaintiff called the 1-800 hotline of Engage PEO, who

        is the payroll and Human Resources provider of Defendant. Plaintiff complained about

        Pregnancy Discrimination and told them that she felt that she was going to get fired

        because she was pregnant, and she would not be allowed to return to work after her

        maternity leave.

     122.   This complaint constituted protected activity under Title VII, and The Pregnancy

        Discrimination Act (PDA).

     123.   The next day, Engage PEO called manager Maria Yanez and informed her about

        the Plaintiff’s complaint.

     124.   During the following weeks, Plaintiff’s working conditions deteriorated even more.

        In retaliation to her Discrimination complaint, Plaintiff was subjected to work scrutiny

        and surveillance, and her work was audited looking for excuses to fire her.

     125.   The undue stress caused Plaintiff to feel sick, but she continued her work.

        Nevertheless, the Plaintiff went into labor earlier. The Plaintiff went to work the last

        time on Saturday, June 09, 2018, and she had her baby on Monday, June 11, 2018.



                                           Page 21 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 22 of 25



     126.   Plaintiff notified the Defendant about the childbirth and initiated her maternity

        leave period.

     127.   On September 07, 2018, manager Maria Yanez informed Plaintiff that before she

        goes back to work, the owner Mrs. Belinda Meruelo wanted to meet her on September

        17, 2018, at 11:30 AM.

     128.   Plaintiff met with Mrs. Belinda Meruelo, who informed the Plaintiff that her

        position had already been filled by someone else and that she was fired.

     129.   The Plaintiff was ready to return to work after her protected maternity leave when

        Defendant fired her. The Plaintiff was unable to enjoy the benefits of her protected

        rights under Federal and State law.

     130.   On or about September 17, 2018, Plaintiff was terminated due to her past pregnancy

        and childbirth, for using her protected maternity leave rights, and in retaliation for her

        complaint about Pregnancy Discrimination.

     131.   At the time of termination from employment, the Plaintiff did perform and excel at

        the performance of the essential functions assigned to her by Defendant and the sole

        apparent reason for the termination of Plaintiff’s employment was Plaintiff’s pregnancy

        and related maternity leave, as Plaintiff was entitled to do under Federal and State Law.

     132.   There was no reason other than Pregnancy Discrimination and retaliation to

        terminate Plaintiff.

     133.   On or about September 17, 2018, Plaintiff was fired by the Defendant, and

        Plaintiff’s termination was directly and proximately caused by Defendant’s unjustified

        Discrimination and Retaliation against Plaintiff because of her complaints of unlawful




                                           Page 22 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 23 of 25



        Sex and sex-related Pregnancy Discrimination, and harassment in violation of the

        Florida Civil Rights Act, Chapter 760, Fla. Stat., (FCRA).

     134.   As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff

        KAREN J. MELENDEZ suffered serious economic losses as well as mental pain and

        suffering.

     135.   Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

        Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s

        complaints of Sex-related Pregnancy discrimination, and harassment.

     136.   The Defendant’s actions were malicious and were recklessly indifferent to the

        Plaintiff’s rights protecting a person from discrimination due to their Sex, and

        retaliation due to her complaints of unlawful discrimination. Retaliation based on

        having engaged in a protected activity constitutes unlawful retaliation.

     137.   Defendant RESIDENCES AT 107 AVE. is subjected to vicarious liability for the

        actions of its agents because it failed to take adequate remedial measures to halt the

        discrimination, harassment, and retaliation to which Plaintiff was subjected to, despite

        Defendant’s knowledge that such discrimination, harassment, and retaliation was

        occurring.

     138.   As a direct and proximate result of the actions and omissions of Defendant,

        Plaintiff KAREN J. MELENDEZ has suffered substantial monetary losses and has

        suffered emotional distress, embarrassment, and humiliation, as well as the violation

        of her statutory rights.

     139.   Plaintiff KAREN J. MELENDEZ has not a plain, adequate, or complete remedy at

        law. The Plaintiff is still suffering and will continue to suffer, extreme emotional



                                           Page 23 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 24 of 25



        distress, emotional pain, mental anguish and humiliation, loss of dignity, loss of

        enjoyment of life. These losses are continuing and will continue in the future.

     140.   Plaintiff KAREN J. MELENDEZ has retained the law offices of the undersigned

        attorney to represent her in this action and is obligated to pay reasonable attorneys’

        fees.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff KAREN J. MELENDEZ respectfully requests that this Court

     order the following.

     A. Grant a permanent injunction enjoining Defendant RESIDENCES AT 107 AVE., its

        officers, successors, assigns, and all persons in active concert or participation with it,

        from engaging in further discriminatory and retaliatory practice in violation of the

        FCRA, Fla. Stat. Section 760.10, (7);

     B. Award Plaintiff KAREN J. MELENDEZ a judgment against the Defendant

        RESIDENCES AT 107 AVE. for compensatory damages as determined by the Trier of

        fact;

     C. Award Plaintiff KAREN J. MELENDEZ restitutionary damages including back pay,

        front pay, liquidated damages, any “Employee Welfare Benefits” and retirement

        benefits for the time the Plaintiff should have worked absent Defendant’s

        discriminatory treatment;

     D. Enter Judgment for Punitive damages against Defendant RESIDENCES AT 107 AVE.;

     E. Award all reasonable Attorney’s fees and costs incurred in connection with this action;

        and any other and further relief as justice may require.




                                           Page 24 of 25
Case 1:20-cv-24033-BB Document 1 Entered on FLSD Docket 10/02/2020 Page 25 of 25



                                   JURY TRIAL DEMAND

        Plaintiff KAREN J. MELENDEZ demands a trial by jury on all issues triable as of right

     by a jury.

        Dated: October 2, 2020

                                                   Respectfully submitted,

                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   zep@thepalmalawgroup.com
                                                   Attorney for Plaintiff




                                         Page 25 of 25
